Name: Council Regulation (Euratom, EC) No 3464/93 of 10 December 1993 amending Regulation (EEC, Euratom) No 1552/89 implementing Decision 88/376/EEC, Euratom on the system of the Communities' own resources
 Type: Regulation
 Subject Matter: NA;  EU finance;  budget
 Date Published: nan

 Avis juridique important|31993R3464Council Regulation (Euratom, EC) No 3464/93 of 10 December 1993 amending Regulation (EEC, Euratom) No 1552/89 implementing Decision 88/376/EEC, Euratom on the system of the Communities' own resources Official Journal L 317 , 18/12/1993 P. 0001 - 0002 Finnish special edition: Chapter 1 Volume 3 P. 0067 Swedish special edition: Chapter 1 Volume 3 P. 0067 COUNCIL REGULATION (EURATOM, EC) No 3464/93 of 10 December 1993 amending Regulation (EEC, Euratom) No 1552/89 implementing Decision 88/376/EEC, Euratom on the system of the Communities' own resourcesTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 209 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 183 thereof, Having regard to Council Decision 88/376/EEC, Euratom of 24 June 1988 on the system of the Communities' own resources (1), and in particular Article 8 (2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Court of Auditors, Whereas the payment of aid resulting from application of Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (4), is mainly concentrated in the opening months of the year; whereas the Commission must have sufficient cash resources to make this payment; Whereas additional rules need to be laid down governing the arrangements whereby Member States make available to the Commission the own resources due to the Communities; whereas, as a result, Regulation (EEC, Euratom) No 1552/89 (5) should be amended, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraphs shall be inserted after the first subparagraph of Article 10 (3) of Regulation (EEC, Euratom) No 1552/89: 'For the specific needs of paying EAGGF Guarantee Section expenditure, pursuant to Regulation (EEC) No 1765/92 and depending on the Community's cash position, Member States may be invited by the Commission to bring forward by one or two months in the first quarter of the financial year the entry of one-twelfth or a fraction of one-twelfth of the amounts in the budget for VAT resources and/or the additional resource, but excluding own resources to cover the EAGGF monetary reserve, the reserve for loan guarantees and the reserve for emergency aid. After the first quarter, the monthly entry requested may not exceed one-twelfth of VAT and GNP-based resources, while remaining within the limit of the amounts entered in the budget for that purpose. The Commission shall notify the Member States thereof in advance, no later than two weeks before the entry requested. The ninth subparagraph concerning the amount to be entered in January each year and the 10th subparagraph applicable if the budget has not been finally adopted before the beginning of the financial year shall apply to these advance entries.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 December 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1993. For the Council The President M. WATHELET (1) OJ No L 185, 15. 7. 1988, p. 24. (2) OJ No C 199, 23. 7. 1993, p. 17. (3) OJ No C 329, 6. 12. 1993. (4) OJ No L 181, 1. 7. 1992, p. 12. Regulation as last amended by Regulation (EEC) No 364/93 (OJ No L 42, 19. 2. 1993, p. 3). (5) OJ No L 155, 7. 6. 1989, p. 1.